             Case 2:17-cv-01512-JAM-DB Document 55-18 Filed 10/09/18 Page 1 of 11


1    Charles R. Messer (SBN 101094)
     messerc@cmtlaw.com
2
     David J. Kaminski (SBN 128509)
3    Kaminskid@cmtlaw.com
     Alex A. Wade (SBN 304022)
4    wadea@cmtlaw.com
     CARLSON & MESSER LLP
5
     5901 West Century Boulevard, Suite #1200
6    Los Angeles, CA 90045
     Tel: (310) 242-2200
7    Fax: (310) 242-2200
     Attorneys for Defendant
8
     CREDIT ONE BANK, N.A.
9

10                                   UNITED STATES DISTRICT COURT

11
                                    EASTERN DISTRICT OF CALIFORNIA

12
                                          SACRAMENTO DIVISION

13
      N.L., an infant by his mother and natural           Case No: 2:17-cv-01512-JAM-DB
14    guardian SANDRA LEMOS,
                                                          CREDIT ONE BANK, N.A.’S RESPONSE
15
                    Plaintiff,                            TO PLAINTIFF’S STATEMENT OF
16    v.                                                  UNDISPUTED FACTS

17    CREDIT ONE BANK, N.A., GC SERVICES
      LIMITED PARTNERSHIP, IENERGIZER
18
      HOLDINGS, LIMITED, and FIRST
19    CONTACT, LLC a/k/a IQOR HOLDINGS,
      INC.,
20          Defendants.
21

22

23

24
                    Defendant CREDIT ONE BANK, N.A. (“Defendant” or “Credit One”) submits the
25
     following response to Plaintiff’s Statement of Undisputed Facts in Support of Plaintiff’s Motion
26
     for Summary Judgment (Docket No. 50-2), pursuant to Eastern District Local Civil Rule 260(b):
27
     ///
28

     {00101495;1}                                    1
                                    CREDIT ONE’S RESPONSE TO PLAINTIFF’S STATEMENT OF UNDISPUTED FACTS
                                                                             CASE NO.: 2:17-cv-01512-JAM-DB
             Case 2:17-cv-01512-JAM-DB Document 55-18 Filed 10/09/18 Page 2 of 11


1
                    Plaintiff’s Undisputed Facts:           Response to Plaintiff’s Undisputed Facts:
2
      1.       From February 20, 2017 to June 13, 1. Undisputed.
3
         2017, a total of 189 calls were placed by
4
         Defendants First Contact, iEnergizer and GC
5
         Services to the phone number (916)308-
6
         9847. (See, Credit One Bank’s Call Log,
7
         annexed hereto as Exhibit A, pages 19-26;
8
         GC Services’ Call Log, annexed hereto as
9
         Exhibit B).
10
      2.       The Plaintiff is currently a twelve-year- 2. Disputed and immaterial. Further, Plaintiff
11
         old child, who was ten years old when these turning eleven in April of 2016 is irrelevant
12
         calls started, and who turned eleven in April since the calls at issue began in February of
13
         of 2016, while these calls were being 2017. See Harwood Decl. ¶ 11.
14
         received. (See, Deposition of N.L., annexed
15
         as Exhibit “C”, 11:21-23).
16
      3.       From December 19, 2016 through the 3. Disputed. The term “infant” is vague and
17
         present, the infant Plaintiff’s cell phone ambiguous. Further, the phrase “Plaintiff’s
18
         number          was    (916)308-9847.      (See, cell phone number was (916)308-9847” is also
19
         Deposition of Sandra Lemos, annexed hereto vague and ambiguous. Plaintiff testified that
20
         as Exhibit “D”, 41:1-13; 51:8-18).                he was the authorized user of the -9847 phone
21
                                                           number as of December 19, 2016. Plaintiff’s
22
                                                           mother was the subscriber of the -9847 number
23
                                                           as of December 19, 2016. See Ex. 7 to Wade
24
                                                           Decl., Plaintiff’s Deposition, 25:16-25 and
25
                                                           26:1-14. Lastly, it is not presently know
26                                                         whether Plaintiff is still the authorized user of
27                                                         the -9847 number.
28

     {00101495;1}                                     2
                                     CREDIT ONE’S RESPONSE TO PLAINTIFF’S STATEMENT OF UNDISPUTED FACTS
                                                                              CASE NO.: 2:17-cv-01512-JAM-DB
             Case 2:17-cv-01512-JAM-DB Document 55-18 Filed 10/09/18 Page 3 of 11


1
      4.       During this time period, Plaintiff was the 4. Disputed. Defendant cannot confirm that
2
         only person who used this phone number. Plaintiff was the only one who used the -9847
3
         (Ex. C, 26:6 – 27:11).                              number. For one, Plaintiff’s mother testified
4
                                                             that Plaintiff passed her the phone when
5
                                                             Plaintiff got a call from a consumer attorney
6
                                                             named Kevin Crick when the calls began. See
7
                                                             Ex. 8 to Wade Decl., Plaintiff’s Mother’s
8
                                                             Deposition, 52:20-25 and 53:1-8.
9
      5.       Plaintiff has been receiving calls from 5. Disputed. Vague and ambiguous.
10
         individuals identifying themselves as Credit
11
         One Bank representatives. (Ex. C, 35:18 –
12
         36:5; Ex. E, 80:4-23).
13

14    6.       These calls were, in fact, placed by GC 6. Undisputed.

15       Services Limited Partnership, iEnergizer

16       Holdings, Limited, and First Contact, LLC

17       a/k/a iQOR Holdings, Inc. (See, Deposition

18       Of Jeffrey Meek, annexed as Exhibit “E”,

19       6:15-19; 22:2-20; 23:7-12; Defendant’s

20       Response      to   Plaintiff’s   Interrogatories,

21       annexed hereto as Exhibit F, page 4; Ex. A).

22    7.       Defendant did not have the consent of the 7. Disputed. The Bank’s customer, D.V.,

23       Plaintiff to call his cellular phone. (Ex. E, provided express contractual consent for the

24       84:4-17).                                           Bank or its vendors to contact him about his

25                                                           account by calling his -9847 number. The

26                                                           Bank’s vendors called -9847 for the sole

27
                                                             purpose of contacting D.V. (the intended

28
                                                             recipient) regarding his past due Credit One

     {00101495;1}                                    3
                                    CREDIT ONE’S RESPONSE TO PLAINTIFF’S STATEMENT OF UNDISPUTED FACTS
                                                                             CASE NO.: 2:17-cv-01512-JAM-DB
             Case 2:17-cv-01512-JAM-DB Document 55-18 Filed 10/09/18 Page 4 of 11


1
                                                         credit card account.    Therefore, the Bank’s
2
                                                         vendors had consent to call the intended
3
                                                         recipient. See Harwood Decl. ¶¶ 7 and 8.
4
      8.       These calls were all placed in an attempt 8. Disputed for privacy reasons and because
5
         to reach an individual named Derrick name spelled incorrectly. Undisputed that
6
         Vincent. (Ex. E, 44:12-15).                     Defendant was trying to reach its customer,
7
                                                         D.V., regarding his account. See Harwood
8
                                                         Decl. ¶ 9.
9
      9.       Plaintiff does not personally know any 9. Disputed. Defendant cannot say with
10
         individual named Derrick Vincent. (Ex. C, certainty that Plaintiff does not know D.V.
11
         71:4-21).
12
      10. Defendant Credit One Bank directly 10. Disputed as to the term “directly”, which is
13
         hired Defendants iEnergizer, First Contact vague and ambiguous.
14
         and GC Services to call the Plaintiff’s phone
15
         number in an attempt to collect a debt from
16
         this Derrick Vincent. (Ex. E, 69:16 – 70:10).
17
      11. On February 22, 2018 the Plaintiff 11. Disputed. Vague and ambiguous as to the
18
         answered a call from the Defendant and told term “Defendant”.          Further, no calls were
19
         them that he was a child and that they should made to the -9847 number on February 22,
20
         stop calling him (Ex. C, 44:1 – 45:24).         2018.   Lastly,   Plaintiff   never   told   any
21
                                                         Defendant that he was child and that they
22
                                                         should stop calling him. See Harwood Decl. ¶¶
23
                                                         11, 18 and 19.
24
      12. Credit One Bank’s representatives noted 12. Disputed. Credit One Bank did not did not
25
         in Credit One Bank’s account notes and notate in its account notes that they spoke with
26
         system of record that they spoke with a third a third party on February 22, 2018. See Ex. 4
27
         party on February 22, 2018. (Ex. E, 59:16 – to Harwood Decl.
28
         60:14).
     {00101495;1}                                  4
                                  CREDIT ONE’S RESPONSE TO PLAINTIFF’S STATEMENT OF UNDISPUTED FACTS
                                                                           CASE NO.: 2:17-cv-01512-JAM-DB
             Case 2:17-cv-01512-JAM-DB Document 55-18 Filed 10/09/18 Page 5 of 11


1
      13. Although Credit One Bank retains the 13. Disputed as immaterial and irrelevant.
2
         recordings of its calls with debtors for two Credit One did not make any of the calls at
3
         years if a payment is made on that call, all issue so its recording retention policy is
4
         other call recordings are only retained for irrelevant. See Harwood Decl. ¶¶ 12 and 14.
5
         ninety days. (Ex. E, 53:12-16).
6
      14. Credit One therefore does not know what 14.          Disputed.    Credit    One     produced
7
         was said during the February 22, 2017 call. iEnergizer’s February 22, 2017 recording
8
         (Ex. E, 92:6-13).                              (although it was originally produced and
9
                                                        inadvertently mislabeled as March 11, 2017),
10
                                                        and therefore, knows exactly what was said
11
                                                        during the February 22, 2017 recording. See
12
                                                        Harwood Decl. ¶ 13.
13
      15. If someone tells Credit One Bank that it 15. Disputed. Immaterial and irrelevant. Credit
14
         has the wrong number and that Credit One is One did not make any of the calls at issue
15
         calling the wrong party, Credit One will only therefore, their recording retention policy is
16
         keep that recording for ninety days. (Ex. E, irrelevant. See Harwood Decl. ¶¶ 12 and 14.
17
         54:11-24).
18
      16. From February 20, 2017 through March 16. Disputed. Vague and ambiguous as to the
19
         16, 2017, iEnergizer placed 114 calls to the phrase “on behalf of”. Further, 115 calls were
20
         Plaintiff on behalf of Credit One Bank (Ex. made by Defendant iEnergizer between
21
         A, pages 8-13).                                February 20, 2017 and March 16, 2017. See
22
                                                        Harwood Decl. ¶ 11.
23
      17. Each of these 114 calls were placed 17. Disputed. 115 calls were place by
24
         through version 7.3 of the Unified IP Aspect iEnergizer.      To the best of Credit One’s
25
         dialing system. (Ex. F, page 4).               knowledge, these calls were placed using
26
                                                        Aspect Unified IP 7.3. See Harwood Decl. ¶
27
                                                        11.
28

     {00101495;1}                                  5
                                  CREDIT ONE’S RESPONSE TO PLAINTIFF’S STATEMENT OF UNDISPUTED FACTS
                                                                           CASE NO.: 2:17-cv-01512-JAM-DB
             Case 2:17-cv-01512-JAM-DB Document 55-18 Filed 10/09/18 Page 6 of 11


1
      18. From March 18, 2017 – March 26, 2017, 18. Disputed. Vague and ambiguous as to the
2
         GC Services placed forty-eight (48) calls to phrase “on behalf of”.
3
         the Plaintiff on behalf of Credit One Bank.
4
         (Deposition of Shon Sherman, annexed
5
         hereto as Exhibit G, 9:8-22; 11:24 – 12:2).
6
      19. Each of these 48 calls were placed 19. Undisputed.
7
         through versions 6.7 and 7.3 of the Unified
8
         IP Aspect dialing system. (Ex. F, page 4; Ex.
9
         G, 28:15-22).
10
      20. The Aspect Unified IP dialing system 20. Disputed. Plaintiff relies on the declaration
11
         used by iEnergizer and GC Services has the of Don Hudecek, which lacks proper factual
12
         ability to automatically dial customer- foundation.            Further, Plaintiff states an
13
         provided telephone numbers, and can attempt improper legal conclusion.
14
         to place the correct number of automatic calls
15
         in order to correspond to the number of
16
         contact center agents who are or will become
17
         available to speak with end users. (See,
18
         Declaration of Don Hudacek, annexed hereto
19
         as Exhibit H, ¶5)
20
      21. Versions 6.7 and 7.3 of the Aspect dialing 21. Disputed. Plaintiff relies on the declaration
21
         system – the versions used by iEnergizer and of Don Hudecek, which lacks proper factual
22
         GC Services - each have predictive dialer foundation.          Further, Plaintiff states an
23
         capabilities and the ability to automatically improper legal conclusion.
24
         dial customer-provided telephone numbers.
25
         (Ex. H, at ¶9).
26

27

28

     {00101495;1}                                  6
                                  CREDIT ONE’S RESPONSE TO PLAINTIFF’S STATEMENT OF UNDISPUTED FACTS
                                                                           CASE NO.: 2:17-cv-01512-JAM-DB
             Case 2:17-cv-01512-JAM-DB Document 55-18 Filed 10/09/18 Page 7 of 11


1
      22. Once        the   customer-provided    phone 22. Disputed. Plaintiff relies on the declaration
2
         numbers have been input into the Aspect of Don Hudecek, which lacks proper factual
3
         Unified IP dialer, the product can then foundation.             Further, Plaintiff states an
4
         automatically dial the numbers according to improper legal conclusion.
5
         the customer-defined and configured dialing
6
         rules. (Ex. H, at ¶4).
7
      23. When using the Aspect dialing system, 23. Disputed. Vague and ambiguous and lacks
8
         the dialer manager receives a file of accounts foundation.
9
         from Credit One with accounts that will be
10
         collected on that day. (Ex. G, 19:16-19;
11
         44:23-25).
12
      24. The dialer manager then sets parameters 24. Disputed. Vague and ambiguous and lacks
13
         for the accounts and phone numbers to be foundation.
14
         called that day, for example, deciding to call
15
         all accounts that are thirty days delinquent
16
         and to call home and cell phones. (Ex. G,
17
         45:4-11).
18
      25. The Aspect system will then generate a 25. Disputed. Vague and ambiguous and lacks
19
         list of phone numbers to be called, using the foundation.
20
         parameters set by the dialer manager. (Ex. G,
21
         45:11-13; 46:8-19; 47:23-25; 53:1-3).
22
      26. The Aspect system will then place calls 26. Disputed. Vague and ambiguous, lacks
23
         to those phone numbers, which are stored in foundation and states an improper legal
24
         the Aspect system during that time. (Ex. G, conclusion.
25
         52:1-5; 58:17 – 59:3).
26

27

28

     {00101495;1}                                  7
                                  CREDIT ONE’S RESPONSE TO PLAINTIFF’S STATEMENT OF UNDISPUTED FACTS
                                                                           CASE NO.: 2:17-cv-01512-JAM-DB
             Case 2:17-cv-01512-JAM-DB Document 55-18 Filed 10/09/18 Page 8 of 11


1
      27. There are no agents actually on the phone 27. Disputed. Vague and ambiguous and lacks
2
         when a call is made in the predictive mode of foundation.
3
         the Aspect dialing system. (Ex. G, 61:14-18).
4
      28. Instead, the Aspect system launches the 28. Disputed. Vague and ambiguous, lacks
5
         calls automatically, working off the list foundation and states an improper legal
6
         created that morning. (Ex. G, 62:19-23).             conclusion.
7
      29. If the Aspect dialing system places too 29. Disputed.                  Vague and ambiguous,
8
         many calls, and there are more answered immaterial and lacks foundation.
9
         calls      than   available    customer    service
10
         representatives, the debtor who was called
11
         would then be placed on hold until an agent
12
         becomes available to talk to those called
13
         debtors. (Ex. G, 67:25 – 68:1-4).
14
      30. A customer service representative using 30. Disputed. Vague and ambiguous, lacks
15
         the predictive mode of the Aspect dialing foundation and states an improper legal
16
         system does not physically input a phone conclusion.
17
         number or select a specific account to call
18
         before the system calls that number. (Ex. G,
19
         70:16-23).
20
      31. The Aspect Unified IP automatic dialing 31. Disputed. Vague and ambiguous, lacks
21
         system is equipment that stores telephone foundation and states an improper legal
22
         numbers to be called and dials such numbers. conclusion.
23
         (See,      Declaration   of     Randall   Snyder,
24
         annexed hereto as Exhibit I, at ¶38).
25

26

27

28

     {00101495;1}                                       8
                                       CREDIT ONE’S RESPONSE TO PLAINTIFF’S STATEMENT OF UNDISPUTED FACTS
                                                                                CASE NO.: 2:17-cv-01512-JAM-DB
             Case 2:17-cv-01512-JAM-DB Document 55-18 Filed 10/09/18 Page 9 of 11


1
      32. In addition, the Aspect UIP automatic 32. Disputed. Vague and ambiguous, lacks
2
           dialing system is equipment that dials foundation and states an improper legal
3
           telephone numbers from a stored list of conclusion.
4
           numbers without human intervention (Ex. I,
5
           at ¶38).
6
      33. The Aspect UIP automatic dialing system 33. Disputed. Vague and ambiguous, lacks
7
           can import lists call records to be stored for foundation and states an improper legal
8
           particular dialing campaigns. These call conclusion.
9
           records contain one or more phone numbers
10
           to be automatically called by the dialing
11
           system. (Ex. I, at ¶36).
12
      34. Credit        One     Banks’s     vendors    are 34. Disputed. Vague and ambiguous as to the
13
           contracted and operate as Credit One Bank phrase “Credit One Bank’s vendors”. The
14
           employees, and are contractually required by vendors that made the calls at issue –
15
           Credit One to solely identify themselves as iEnergizer, First Contact and GC Services - are
16
           Credit One Bank representatives when independent contractors. See Harwood Decl.
17
           calling Credit One Bank cardholders. (Ex. E, ¶¶ 22 and 28.
18
           80:4 – 82:17; Ex. G, 20:19 – 22:10).
19
      35. Credit One Bank’s vendors advise Credit 35. Disputed.               Speculative and vague and
20
           One Bank of the dialing systems they use to ambiguous as to the phrase “Credit One
21
           contact Credit One Bank customers at the Bank’s vendors”. Further, states facts that are
22
           beginning of their business relationship, and immaterial.
23
           then update Credit One Bank whenever any
24
           changes were made to that dialing system.
25
           (Ex. E, 71:10 – 72:19).
26

27
     ///
28   ///
     {00101495;1}                                      9
                                      CREDIT ONE’S RESPONSE TO PLAINTIFF’S STATEMENT OF UNDISPUTED FACTS
                                                                               CASE NO.: 2:17-cv-01512-JAM-DB
            Case 2:17-cv-01512-JAM-DB Document 55-18 Filed 10/09/18 Page 10 of 11


1
                                                       CARLSON & MESSER LLP
2

3    Dated: October 9, 2018                            By: Charles R. Messer
                                                           Charles R. Messer
4
                                                           David J. Kaminski
5                                                          Alex A. Wade
                                                           Attorneys for Defendant,
6                                                          CREDIT ONE BANK, N.A.
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     {00101495;1}                              10
                              CREDIT ONE’S RESPONSE TO PLAINTIFF’S STATEMENT OF UNDISPUTED FACTS
                                                                       CASE NO.: 2:17-cv-01512-JAM-DB
        Case 2:17-cv-01512-JAM-DB Document 55-18 Filed 10/09/18 Page 11 of 11


1                            CERTIFICATE OF SERVICE
2

3
           I, Charles R. Messer, hereby certify that on this 9th day of October, 2018, a
4
     true and accurate copy of the foregoing CREDIT ONE BANK, N.A.’S
5

6    RESPONSE TO PLAINTIFF’S STATEMENT OF UNDISPUTED FACTS were
7
     served via the District Court ECF System on the Following:
8

9
           Email: ari@marcuszelman.com
10
                  jonathan.a.stieglitz@gmail.com
11                yzelman@marcuszelman.com
                  paul.grammatico@kattenlaw.com
12
                  fhabib@behblaw.com
13                cocarroll@behblaw.com
14
                  margie@rudnickifirm.com

15

16                                                 /s/Charles R. Messer
                                                   Charles R. Messer
17
                                                   CARLSON & MESSER LLP
18

19

20

21

22

23

24

25

26

27

28
                                   CERTIFICATE OF SERVICE
